                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEBRASKA


UNITED STATES OF AMERICA,

                      Plaintiff,                                    8:16CR308

       vs.
                                                                      ORDER
ROEL LEMUS GARCIA and DIANA
GUZMAN

                      Defendant.


        This matter is before the court on Defendant Guzman’s Unopposed Motion to Continue
Trial [114]. Counsel is seeking additional time to review and prepare plea documents. For good
cause shown,

        IT IS ORDERED that Defendant Guzman’s Unopposed Motion to Continue Trial [114]
is granted as follows:

       1. The jury trial, as to both defendants, now set for July 9, 2019, is continued to
          August 13, 2019.

        2. In accordance with 18 U.S.C. § 3161(h)(7)(A), the court finds that the ends of justice
will be served by granting this continuance and outweigh the interests of the public and the
defendants in a speedy trial. Any additional time arising as a result of the granting of this
motion, that is, the time between today’s date and August 13, 2019 shall be deemed excludable
time in any computation of time under the requirement of the Speedy Trial Act. Failure to grant
a continuance would deny counsel the reasonable time necessary for effective preparation, taking
into account the exercise of due diligence. 18 U.S.C. § 3161(h)(7)(A) & (B)(iv).

       Dated this 5th day of July 2019.

                                            BY THE COURT:

                                            s/Michael D. Nelson
                                            United States Magistrate Judge
